NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



MICHAEL HENDERSON,                            )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-3446
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 9, 2020.

Appeal from the Circuit Court for Pinellas
County; William H. Burgess III, Judge.

J.S. Lucas Fleming of The Fleming Law
Group, P.A., St. Petersburg, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.




PER CURIAM.

             Affirmed.

NORTHCUTT, BLACK, and SMITH, JJ., Concur.